[Cite as State v. Malachin, 2022-Ohio-4047.]



                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

STATE OF OHIO,                                    CASE NO. 2022-T-0002

                 Plaintiff-Appellee,
                                                  Criminal Appeal from the
        - vs -                                    Court of Common Pleas

ANDREW W. MALACHIN,
                                                  Trial Court No. 2021 CR 00188
                 Defendant-Appellant.


                                               OPINION

                                    Decided: November 14, 2022
                                        Judgment: Affirmed


Dennis Watkins, Trumbull County Prosecutor, and Ryan J. Sanders, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Martin Yavorcik, 940 Windham Court, Suite 7, Youngstown, OH 44514 (For Defendant-
Appellant).


JOHN J. EKLUND, J.

        {¶1}     Appellant, Andrew Malachin, appeals his sentence from the Trumbull

County Court of Common Pleas. Appellant raises four assignments of error arguing: (1)

that trial counsel rendered ineffective assistance of counsel; (2) that his conviction is not

supported by sufficient evidence; (3) that his conviction is against the manifest weight of

the evidence; and (4) that R.C. 2967.271, the Reagan Tokes indefinite sentencing law, is

unconstitutional.
         {¶2}   After review of the record and the applicable caselaw, we find appellant’s

assignments of error to be without merit. Trial counsel was not ineffective for failing object

to the State’s theory of the case. Counsel was not ineffective for failing to object to a

reworked DNA report which was performed by a new analyst less than 21 days before

trial. Next, appellant’s conviction was supported by the manifest weight of the evidence

and even appellant’s own testimony did not preclude the jury from concluding that he

raped the victim. Finally, we have previously upheld the constitutionality of the Reagan

Tokes Law in State v. Reffitt, 11th Dist. Lake Case No. 2021-L-129, 2022-Ohio-3371, and

State v. Joyce, 11th Dist. Lake Case No. 2021-L-006, 2022-Ohio-3370.

         {¶3}   Thus, we affirm the judgment of the Trumbull County Court of Common

Pleas.

                           Substantive and Procedural History

         {¶4}   In May 2021, appellant was indicted for two counts of Rape, in violation of

R.C. 2907.02(A)(1)(c) (substantial impairment) and (A)(2)(b) (force), both first-degree

felonies.

         {¶5}   Jury trial was set for November 22, 2021. At the final status hearing held on

November 4, the State notified the court that their DNA expert would be unavailable for

trial because she was on maternity leave. The State said it would provide a reworked

DNA report and the name of the substitute witness. On November 5, 17 days before trial,

the State provided appellant the reworked DNA report, the name of the expert, and his

curriculum vitae. Appellant’s trial counsel did not object to the new report, and it appears

that the original report and the new report were identical save that they were performed

by different experts.

                                              2

Case No. 2022-T-0002
       {¶6}   The case proceeded to jury trial. The State first called the victim, Amber

Gadd. She testified that she had grown up in Trumbull County, but that she had moved

away when she turned 18 and only recently moved back to the area. She explained that

she and her two children had moved in with her aunt, Cheyanne Grove, and uncle, John

Grove in Liberty Township, Trumbull County, Ohio.

       {¶7}   Gadd said that she has known appellant all her life. Gadd, now 37,

described her relationship with appellant as “like family to us. He’s almost like an uncle.”

She said that she refers to him as “Pappy Andy” and that he would call her “baby girl” or

“princess.” She said that appellant would introduce her “like a daughter of mine” to other

people.

       {¶8}   Gadd said that on February 5, 2021, she made a plan to meet appellant at

Ice Breakers Pool Hall in Austintown, Ohio. According to Gadd, appellant and his wife,

Heidi, go to Ice Breaker’s nearly everyday.

       {¶9}   Gadd arrived at the pool hall around 10:00 pm. She said that she talked with

appellant and his wife for approximately one hour before she ordered her first drink, a

Tito’s and ginger ale. Gadd said that she is not a drinker and that it only takes two or three

drinks before she feels intoxicated. After she ordered her first drink, appellant ordered a

shot of tequila for everyone in their group.

       {¶10} During the evening, Eddie, one of Gadd’s friends arrived at the bar. She

said that appellant and Heidi were standoffish to Eddie. Appellant asked Gadd if she had

ever had a Tito’s and cranberry. She said she had not, and that she saw appellant walk

behind the bar to make the drink. At the same time, Heidi began insisting that Eddie was



                                               3

Case No. 2022-T-0002
“not taking her [Gadd] home.” Eddie told Gadd that he did not want to deal with appellant

and Heidi’s behavior and left the pool hall.

       {¶11} While Eddie was leaving, Gadd noticed the drink that appellant had made

was in front of her. She said that she drank about half of the drink and started to feel sick.

She began to have trouble seeing, started vomiting, and lost control of her bowels. She

said that she could no longer stand after that point and was hovering over a trash can by

the bar. She said that the last clear memories of the evening were being at the bar and

being violently ill.

       {¶12} Gadd said that she did not remember how she got home that night. She

said that she got a call at 2:00 a.m. on February 6, and she woke up with rectal pain. She

was naked and in her bed. Gadd said that she does not sleep naked and always wears a

hoodie and sweatpants. She was still unable to see clearly or stand. She said that she

attempted to text her daughter “don’t let him in your room.” However, the text itself was

mostly unintelligible. Gadd said that for the next 20 minutes, she was crying, sitting on the

floor of her room and unable to get up or open the door to her room. Cheyanne Grove

eventually came into her room and then Cheyanne and Gadd’s daughter helped to clean

her up in the shower. She reported that she continued to have rectal discomfort for two

weeks.

       {¶13} At 2:59 in the morning, appellant texted Gadd “Sweet heart I did nothing to

u or thn kids. I dnt remember the kids name at the bar. See if he got ur card or jst cancel

it and u can starts new one. Tell the babies I love thm”

       {¶14} In the morning, Gadd went to St. Elizabeth Hospital to receive a sexual

assault examination and she then filed a criminal report.

                                               4

Case No. 2022-T-0002
       {¶15} The State next called A.V., Gadd’s 13-year-old daughter. She said that she

knows appellant but has only interacted with him a few times. A.V. said that she was

playing video games when Gadd returned to the home around 12:45 a.m. A.V. said that

the gaming system was in Gadd’s bedroom. She said that appellant brought her mother

into the room and that A.V. saw Gadd stumble onto her bed. A.V. described Gadd as

“unaware” and that “[s]he has no clue what’s going on and he is behind her holding her

up by just under her armpit and was just like trying to move her towards the bed.” She

said that “[i]t’s not like she was drunk, she was completely out of it * * * I’ve never seen

her like that ever. * * * I just knew something was wrong, something had happened, but I

was not sure what. So I kind of just left it at that thinking okay, she’s tired, I’ll let her sleep.”

       {¶16} A.V. said that appellant started to yell at her to get off her gaming system

and to go to her bedroom because it was late and her mom was tired and needed time to

herself. A.V. told appellant that it was the weekend and that she did not need to get off

the gaming system. Appellant then began to scold A.V. because she had left candy

wrappers laying around in the room. He picked up the wrappers and shoved them down

her shirt. After he did that, A.V. left the room and went to her own room where she was

on her phone with headphones in. A.V. said that she thought that appellant had left the

house and that her mother was sleeping in the bed.

       {¶17} About 15-20 minutes later, appellant came out of Gadd’s room and entered

A.V.’s room. She said that appellant was not wearing shoes, socks, or a shirt. Appellant

told A.V. that her mother was undressing herself, so he left. A.V. told appellant that was

a lie because her mom sleeps in a hoodie and sweatpants. Appellant told A.V. that he

was going to lay with her and started crawling onto her bed. A.V. began to hear crying

                                                 5

Case No. 2022-T-0002
coming from her mother’s room and then heard a crashing sound. She then received a

text message from her mother with jumbled words but that she understood the first line

to mean to tell appellant to leave her room. A.V. testified that in that moment she

understood that something bad had happened.

       {¶18} A.V. recalled that John and Cheyanne Grove woke up and entered her

room. They saw appellant in A.V.’s room and her uncle took appellant home. A.V. then

helped her aunt get Gadd into the bathroom to clean her up. A.V. said that the water was

discolored and a reddish color. Gadd was crying and still unable to stand up. She kept

saying he hurt me and asking if he had done anything to A.V. or her sister.

       {¶19} The State next called Terry Benetis, a bartender at Ice Breaker’s Pool Hall.

She testified that she is familiar with appellant and his wife Heidi and that they come to

the bar nearly everyday. Benetis also said that appellant has a habit of going behind the

bar to make his own drinks. Although he is not allowed to, she said that he continues to

do so. She said that she saw him behind the bar that evening but was not sure what he

did while there. She said she served Gadd two drinks.

       {¶20} Benetis said that she saw Gadd become suddenly sick and that her second

drink was still on the bar when she became ill. She said that it was “hard to describe”

Gadd’s state, noting that it was hard to get her to speak enough just to give them her

address. Eventually, Gadd muttered her address while in the bar.

       {¶21} Benetis said she was “just out of it like.” Benetis said that Gadd’s state did

not align with someone who had only had two drinks or even three or four. Benetis testified

that appellant was not drunk “in any way, shape, or form like that girl was.”



                                             6

Case No. 2022-T-0002
       {¶22} The State next called Gadd’s uncle, John Grove. He said that around 12:30

- 1:00 a.m. on February 6, his wife woke him up to let Gadd into the house. He said that

Gadd never came home drunk and did not make a habit of going out drinking while she

stayed with him. Gadd did not look like herself and needed assistance walking. Gadd’s

daughter was in her room, so he went back to bed.

       {¶23} Next, John said that his wife woke him up around 2:00 a.m. saying that

Gadd was in her room crying and that something was wrong. He said that he forced the

door open and saw Gadd curled up in the corner of the room. He said Gadd had difficulty

speaking, but that he thought he heard her say “get him out of here.” He did not realize

appellant was still in the house at this point. He said that appellant was not wearing his

shirt, shoes, or socks. John told appellant to gather his things so he could take him home.

John did not believe that appellant showed signs of intoxication.

       {¶24} Gadd’s aunt, Cheyanne Grove, testified that she knew Gadd had gone out

to meet appellant and his wife. She received a call around 12:30 a.m. from appellant

saying that Gadd had had too much to drink and that he would be bringing her home in

her car. She did not get out of bed when Gadd arrived, but she woke up hearing banging

coming from A.V.’s room and the sound of Gadd crying in her room. Cheyanne went into

the children’s room and saw appellant on the floor with no shirt, shoes, or socks on. She

asked what he was doing in the girls’ room. She called her husband to the room and told

him to get appellant out of the house.

       {¶25} Cheyanne then went into Gadd’s room and found her on the floor having

difficulty talking, crying, and hysterical. Gadd told Cheyanne that appellant had raped her.



                                             7

Case No. 2022-T-0002
During the night, Cheyanne used Gadd’s phone to call appellant. She called and said,

“You f*****, you raped my niece.” Appellant did not respond when he heard this.

      {¶26} The State called Officer Ashley Kitchen of the Liberty Police Department.

She was called to St. Elizabeth Hospital in Boardman to take Gadd’s sexual assault

report. Kitchen described Gadd’s demeanor as teary-eyed and her appearance as

disheveled. She said that Gadd appeared to be in physical discomfort. Gadd gave an oral

and written statement.

      {¶27} The State next called Liberty Police Department Detective Michael Shuster.

Shuster investigated Gadd’s report of sexual assault and in the course of that

investigation he gathered evidence including two socks from Gadd’s bedroom and a

chewing tobacco can that did not belong there.

      {¶28} On February 8, Shushter interviewed appellant at the Liberty Police

Department. During the interview, he observed that appellant chews tobacco. Appellant

told Shushter that he had no reason to believe that his DNA would be found in the rape

test kit performed on Gadd. During the interview, appellant denied the rape and

expressed a clear and articulate recollection from the night. His statement to Shushter

did not indicate any gaps or lapses in memory and did not indicate that he blacked out at

any point. Appellant consented to give a DNA sample to Shushter. Shushter sent the

socks and appellant’s DNA sample to the Ohio Bureau of Criminal Investigation (BCI) for

analysis.

      {¶29} Collen Monahan was the registered nurse who conducted Gadd’s Sexual

Assault Nursing Exam (SANE). She explained the process used to complete the

paperwork and to conduct an examination including the rape kits that are used to collect

                                           8

Case No. 2022-T-0002
DNA samples. Monahan collected vaginal, anal, and cheek swabs from Gadd. Monahan’s

completed report indicated that Gadd complained of rectal tenderness, but that there was

no visual sign of tenderness. Monahan said that it is actually rare to observe physical

signs of trauma. She agreed that bleeding could indicate internal trauma.

       {¶30} Registered Nurse Barbara Turner also testified that she reviewed the SANE

report that Monahan conducted for purposes of her testimony. However, Turner did not

treat Gadd. She testified that she is a SANE certified nurse and that she had performed

over 500 SANE reports. She discussed drug-facilitated sexual assault, which involves a

person being under the influence of drugs or alcohol and that in those cases, it is less

likely to see signs of physical trauma because the person’s body is in a relaxed state,

especially if they have passed out. She reported that studies of anal rape in reported

drug-facilitated sexual assault indicate only six percent of patients had anal trauma.

       {¶31} Turner indicated that due to COVID-19, certain routine SANE practices had

been discontinued and that ER staff were given a four-hour training course to fill in the

gap for the full SANE program. She said that some aspects of the SANE program suffered

as a result. One specific issue she highlighted was that no one collected Gadd’s urine or

blood to provide to law enforcement to perform a toxicology analysis.

       {¶32} The State’s final witness was David Miller, the forensic scientist with BCI.

Miller performed the DNA analysis of the evidence in this case. His report indicated that

he analyzed two vaginal samples, two anal samples, and two oral samples from Gadd’s

rape kit. He analyzed a DNA standard for comparison purposes and a DNA standard

obtained from appellant. Finally, he analyzed two swabs taken from the socks found in

Gadd’s bedroom.

                                            9

Case No. 2022-T-0002
       {¶33} Miller said that his test determined that Gadd’s vaginal and anal samples

were positive for acid phosphate activity. Acid phosphate activity is a presumptive test for

the presence of semen in a sample. He said that it is not confirmatory but is a quick

screening test. If the test is positive, there is a good likelihood that it is due to the presence

of semen in the sample. Once a presumptive positive has been confirmed, further testing

is done.

       {¶34} Based on the presumptive positive result, Miller conducted further testing

called a differential extraction. That additional testing separates out the sperm cells from

the non-sperm cells to provide a “sperm fraction” DNA sample. Miller said that Gadd’s

vaginal and anal samples showed two distinct contributors of DNA – Gadd herself and

appellant. Miller said that the presence of DNA consistent with appellant’s sample in the

sperm fraction test does not “confirm” that appellant’s sperm was present. However, he

said the sperm fraction test and the presumptive acid phosphate test both being positive

make it “difficult for me to come up with a reasonable alternative to that being the case

seeing as the DNA profile that was consistent with Andrew Malachin was in that sperm

fraction that I mentioned before.”

       {¶35} In addition, Miller tested the swab for the socks found in Gadd’s bedroom

and the DNA profile for the samples was consistent with appellant.

       {¶36} The State rested its case and appellant called his wife, Heidi Malachin to

testify. Heidi said that on February 5, Gadd met her and appellant at the pool hall. Heidi

said that the group was drinking and having conversation. Heidi recalled that she,

appellant, and Gadd had four double shots and shared a bucket of beer. She denied

seeing appellant prepare a drink for Gadd but did say that appellant poured shots for the

                                               10

Case No. 2022-T-0002
group. Heidi said that all three became intoxicated while they were drinking. Heidi said

that after Gadd became sick, the group was in the bar for about an hour after it stopped

serving alcohol because they were trying to get Gadd “settled.” She believed that Gadd’s

behavior was consistent with intoxication. She denied that Gadd was unable to talk or

barely conscious at the time she left the bar.

       {¶37} She said that after appellant took Gadd home, he texted her around 1:15

a.m. to say he would be staying the night so that Heidi did not have to drive to pick him

up. However, she said that Gadd’s uncle brought appellant home around 3:00 a.m.

       {¶38} According to Heidi, appellant did not remember anything from that night

besides arriving at the house, putting Gadd into the bed, taking his shoes off, and passing

out. Heidi admitted that on a recorded jail phone call she told appellant that “maybe this

will teach you to appreciate what you have at home.” She also agreed that some sex had

to have taken place for appellant’s semen to be in Gadd’s vagina and anus.

       {¶39} Finally, appellant testified on his own behalf. He said that he was at the pool

hall all day, but that he was practicing pool and did not start drinking until about 6:00 pm.

Appellant said that once Gadd arrived at the pool hall, she ordered a mixed drink for

herself and shots for herself, Heidi, and appellant. Appellant explained that the pool hall

serves double shots. In total, appellant said that Gadd had two mixed drinks and four

double shots.

       {¶40} Appellant recounted Gadd’s friend Eddie coming up to them and that Gadd

was already intoxicated. Eddie offered to take Gadd home and appellant said, “that wasn’t

going to happen for the fact that she was as drunk as she was and I didn’t know this guy.”



                                             11

Case No. 2022-T-0002
       {¶41} He said that Gadd became sick and was throwing up, needed help in the

bathroom, and was stumbling. He said that Gadd mumbled her address, which he used

to get her home. Appellant said that he was “pretty buzzed up” by this point of the night.

       {¶42} Appellant recalled taking Gadd into the house and that she was stumbling

and would not have made it in the house without his assistance. He said that her uncle

and aunt were sitting in the kitchen. They directed him to the bedroom where he rolled

Gadd into bed, put a cover over her, “and that was it.” He said he remembers sitting on

the floor and taking his shoes off. Appellant testified that he then passed out.

       {¶43} He next remembers waking up, leaving Gadd’s room and talking to AV in

her room. After that, Gadd’s uncle came and took him home. He said that he did not

remember too much of the trip home.

       {¶44} Appellant addressed his statement to the police that it would be “impossible”

that his DNA would be at the scene. He said that he has no clue how his DNA was found

and that he was passed out. When asked if he had sex with Gadd, he said that he did not

recall. When pressed with the information that his sperm was found in Gadd’s vagina and

anus, appellant said that “I would have to have” had sex with Gadd. When asked to admit

what he did to Gadd, appellant said “I don’t recall.” He agreed that Gadd was heavily

intoxicated and had a present reduction of her abilities that continued for the remainder

of the evening. When asked if it was possible that he raped Gadd while she was

unconscious, he said that “[a]nything is possible.”

       {¶45} In closing arguments, the State presented a theory that appellant had

drugged Gadd’s drink, which caused her to black out. Appellant’s counsel countered this

with information from trial indicating that Gadd herself reached out to appellant to meet

                                            12

Case No. 2022-T-0002
up and that the meeting was unplanned. Counsel argued that it would be highly unlikely

that appellant would have planned to drug Gadd. Appellant’s counsel also noted that the

State did not provide any evidence that would prove that appellant drugged Gadd, such

as a toxicology report.

       {¶46} After deliberation, the jury returned a guilty verdict for both counts. The two

rape counts merged for purposes of sentencing and the State elected to proceed on

Count 1, in violation of R.C. 2907.02(A)(1)(c).

       {¶47} Appellant timely appealed asserting four assignments of error.

                            Assignments of Error and Analysis

       {¶48} Appellant’s first assignment of error states:

       {¶49} “[1.] The trial court erred in allowing a conviction despite ineffective

assistance of trial counsel.”

       {¶50} Appellant argues that his trial counsel was ineffective because counsel

failed to object when the State sought to substitute its DNA expert and report less than

21 days before trial. Appellant also argues that counsel was ineffective for conceding that

appellant’s semen was present in Gadd’s vagina and anus and not thoroughly cross-

examining the State’s DNA expert. Finally, appellant argues that trial counsel was

ineffective for failing to file a motion in limine and failing to object to the State’s theory that

appellant somehow drugged Gadd’s drink to perpetrate a drug-facilitated sexual assault.

       {¶51} In reviewing an ineffective assistance of counsel claim, the standard we

apply is “‘whether counsel's conduct so undermined the proper functioning of the

adversarial process that the trial cannot be relied on as having produced a just result.’”

State v. Story, 11th Dist. Ashtabula No. 2006-A-0085, 2007-Ohio-4959, ¶ 49, quoting

                                                13

Case No. 2022-T-0002
Strickland v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). An

appellant must demonstrate (1) his counsel was deficient in some aspect of his

representation, and (2) there is a reasonable probability, were it not for counsel's errors,

the result of the proceedings would have been different. Strickland at 669. “A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id. A failure

to “satisfy one prong of the Strickland test negates a court’s need to consider the other.”

State v. Madrigal, 87 Ohio St.3d 378, 389, 2000-Ohio-448, 721 N.E.2d 52, citing

Strickland at 697.

        {¶52} An appellant must be able to demonstrate that “the attorney made errors so

serious that he or she was not functioning as ‘counsel’ as guaranteed by the Sixth

Amendment,” and that he was prejudiced by the deficient performance. Story, supra,

2007-Ohio-4959, ¶ 49, quoting State v. Batich, 11th Dist. Ashtabula No. 2006-A-0031,

2007-Ohio-2305, ¶ 42. Ohio courts presume that every properly licensed attorney is

competent, and therefore a defendant bears the burden of proof. State v. Smith, 17 Ohio

St.3d 98, 100, 477 N.E.2d 1128 (1985). “Counsel’s performance will not be deemed

ineffective unless and until counsel’s performance is proved to have fallen below an

objective standard of reasonable representation and, in addition, prejudice arises from

counsel’s performance.” State v. Bradley, 42 Ohio St.3d 136, 142, 538 N.E.2d 373 (1989).

“Debatable trial tactics generally do not constitute a deprivation of effective counsel.”

State v. Phillips, 74 Ohio St.3d 72, 85, 656 N.E.2d 643 (1995). “Failure to do a futile act

cannot be the basis for claims of ineffective assistance of counsel, nor could such a failure

be prejudicial.” State v. Henderson, 8th Dist. Cuyahoga No. 88185, 2007–Ohio–2372, at

¶ 42.

                                             14

Case No. 2022-T-0002
Crim.R. 16(K):

       {¶53} Appellant argues that his trial counsel was ineffective for failing to object to

the reworked expert report after the State notified the trial court and appellant that the

DNA expert they it intended to call would be on maternity leave during the trial. Appellant

states that Crim.R. 16(K) requires that expert witnesses and reports must be provided at

least 21 days prior to trial. In this instance, the State provided the name of the new expert

and his report only 17 days prior to trail. Appellant therefore believes it was error for trial

counsel not to object to the admission of the expert report and expert testimony. He further

states that the DNA testimony was severely injurious to his case and was the only

definitive evidence that appellant had sex with Gadd.

       {¶54} Crim.R. 16(K) provides:

       Expert Witnesses; Reports. An expert witness for either side shall
       prepare a written report summarizing the expert witness’s testimony,
       findings, analysis, conclusions, or opinion, and shall include a
       summary of the expert’s qualifications. The written report and
       summary of qualifications shall be subject to disclosure under this
       rule no later than twenty-one days prior to trial, which period may be
       modified by the court for good cause shown, which does not
       prejudice any other party. Failure to disclose the written report to
       opposing counsel shall preclude the expert’s testimony at trial.

       {¶55} Significantly, appellant does not address the language of the rule that

provides that the 21 day “period may be modified by the court for good cause shown,

which does not prejudice any other party.” The State’s reworked DNA report is nearly

identical to the original report. The new report states that it “replaces the original reports

* * *.” Further, the State’s DNA witness, David Miller testified that laboratory reports are

reviewed by a second analyst to confirm the findings. Miller stated that he reviewed the



                                              15

Case No. 2022-T-0002
prior report when it was issued and conducted an entirely new analysis when he was

called to testify.

       {¶56} The State showed good cause for why it submitted a new report an expert

witness less than 21 days before trial because its witness was unavailable. Next, the

replacement report was virtually identical to the prior report. Therefore, the change did

not prejudice appellant. We are to presume that trial counsel is competent and trial

counsel’s lack of objection to the new report and witness demonstrates the lack of

prejudice rather than ineffective assistance of counsel. See State v. Smith, 17 Ohio St.3d

at 100.

Cross-examination of DNA Expert:

       {¶57} Appellant also believes trial counsel was ineffective because he did not

conduct a stronger cross-examination of Miller. Particularly, appellant believes that trial

counsel should have attacked Miller’s testimony that he could not “actually confirm” the

presence of appellant’s semen in Gadd’s vagina and anus.

       {¶58} Although discussed in more detail below relative to the sufficiency and

manifest weight of the evidence, appellant appears to mischaracterize Miller’s

testimony. Miler testified that he conducted a preliminary confirmatory test to determine

whether semen was present in the tested samples. After that test, Miller conducted a

differential extraction to obtain a sperm fraction sample. Miller then tested that sample

and found DNA consistent with appellant’s DNA profile in the sperm fraction sample.

Miller did not find any unknown or unexpected sources of DNA in that sperm fraction

sample. Although Miller did not “confirm” that appellant’s sperm was present in the

sperm fraction sample, he did say that it would be “difficult for me to come up with a

                                            16

Case No. 2022-T-0002
reasonable alternative to that being the case seeing as the DNA profile that was

consistent with Andrew Malachin was in that sperm fraction that I mentioned before.”

       {¶59} “‘The scope of cross-examination falls within the ambit of trial strategy * *

*.’” State v. Rogers, 11th Dist. Lake No. 2018-L-119, 2019-Ohio-4834, ¶ 40, quoting State

v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 101. “Debatable trial

tactics generally do not constitute a deprivation of effective counsel.” State v. Phillips, 74

Ohio St.3d 72, 85, 656 N.E.2d 643 (1995). We will not second guess trial counsel’s

strategic cross-examination questions, particularly as Miller’s testimony thoroughly

detailed his analysis.

Objection/Motion in limine to State’s Theory of the Case:

       {¶60} Appellant argues that the State’s drug-facilitated sexual assault theory of

the case was not supported by the record. Appellant is correct that the State did not

present specific evidence that appellant drugged Gadd or toxicology reports that would

indicate the presence of drugs in Gadd’s system.

       {¶61} The State called Registered Nurse Barbara Turner who discussed drug-

facilitated sexual assaults. Appellant suggests that this testimony should have been

qualified as expert testimony and argued that Turner did not treat Gadd and that there

was no toxicology to support a theory of drug-facilitated sexual assault.

       {¶62} However, Turner did not specifically allege that appellant drugged Gadd.

Turner testified as to her experience with SANE procedures and explained that the term

drug-facilitated sexual assault refers to individuals who are under the influence of drugs

or alcohol. The term does not necessarily mean that a perpetrator has administered drugs



                                             17

Case No. 2022-T-0002
or alcohol to a victim. Instead, it broadly indicates that drugs or alcohol incapacitate a

person who is then subjected to a sexual assault.

       {¶63} The State openly acknowledged that it had no direct proof that appellant did

anything specifically to Gadd’s drink to incapacitate her. However, there was

circumstantial evidence that warranted the State’s theory. Gadd testified that appellant

told her he would make her a drink and that she quickly fell violently ill and blacked out

after consuming only half of the drink he said he would make for her. Other witnesses,

including Benetis and AV indicated that she did not seem to be merely intoxicated and

both used the phrase “out of it” to describe her condition. Indeed, appellant himself agreed

that Gadd had a present reduction of her abilities that continued during the night.

       {¶64} Further, Benetis testified that appellant had a habit of making his own

drinks, despite her telling him on prior occasions not to do so. She further testified that

she saw him making drinks that day, although she denied seeing him prepare the specific

drink in question.

       {¶65} The State’s drug-facilitated sexual assault theory of the case certainly had

support and an objection to the introduction of that theory would not likely have been

successful. Trial counsel addressed the logic of the State’s drug-facilitated sexual assault

theory during closing arguments rather than through an objection to the theory per se. In

doing so, trial counsel allowed the State to present a theory of the case that appellant

could counter as being illogical and therefore untrue. This amounts to a tactical decision,

and we will not second guess that approach.

       {¶66} Accordingly, appellant’s first assignment of error is without merit.

       {¶67} Appellant’s second and third assignments of error state:

                                            18

Case No. 2022-T-0002
       {¶68} “[2.] The trial court erred in allowing a conviction where it was not supported

by sufficient evidence.”

       {¶69} “[3.] The trial court erred in entering judgment on the verdict against the

manifest weight of the evidence.”

       {¶70} Appellant asserts that his conviction was not supported by sufficient

evidence and that it was against the manifest weight of the evidence. In support of this,

he argues that the State’s DNA expert could not confirm the presence of sperm in the

tested samples, that Gadd was unable to recall the rape, that Gadd suffered no physical

injury, that the State did not prove that Gadd’s drink was drugged or that appellant

drugged it, appellant testified that he did not remember having sex with Gadd, and that

no witness witnessed or heard any sexual encounter at all.

Sufficiency of the Evidence:

       {¶71} “‘Sufficiency’ is a term of art meaning that legal standard which is applied to

determine whether the case may go to the jury or whether the evidence is legally sufficient

to support the jury verdict as a matter of law.” State v. Thompkins, 78 Ohio St. 3d 380,

386, 678 N.E.2d 541 (1997), quoting Black's Law Dictionary (6 Ed.1990) 1433; See also

Crim.R. 29(A). The appellate court’s standard of review for sufficiency of evidence is to

determine, after viewing the evidence in a light most favorable to the prosecution, whether

a rational trier of fact could find the essential elements of the crime proven beyond a

reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph

two of the syllabus.

       {¶72} When evaluating the sufficiency of the evidence, we do not consider its

credibility or effect in inducing belief. Thompkins at 387. Rather, we decide whether, if

                                            19

Case No. 2022-T-0002
believed, the evidence can sustain the verdict as a matter of law. Id. This naturally entails

a review of the elements of the charged offense and a review of the State’s evidence.

State v. Richardson, 150 Ohio St.3d 554, 2016-Ohio-8448, 84 N.E.3d 993, ¶ 13.

Manifest Weight of the Evidence:

       {¶73} “Although a court of appeals may determine that a judgment of a trial court

is sustained by sufficient evidence, that court may nevertheless conclude that the

judgment is against the weight of the evidence.” Thompkins, 78 Ohio St. 3d at 389. Weight

of the evidence concerns “the inclination of the greater amount of credible evidence,

offered in a trial, to support one side of the issue rather than the other. It indicates clearly

to the jury that the party having the burden of proof will be entitled to their verdict, if, on

weighing the evidence in their minds, they shall find the greater amount of credible

evidence sustains the issue which is to be established before them.” (Emphasis sic.) Id.

at 386, quoting Black’s Law Dictionary 1594 (6th Ed.1990).

       {¶74} “When a court of appeals reverses a judgment of a trial court on the basis

that the verdict is against the weight of the evidence, the appellate court sits as a

‘thirteenth juror’ and disagrees with the factfinder’s resolution of the conflicting testimony.”

Id.

       {¶75} The reviewing court “weighs the evidence and all reasonable inferences,

considers the credibility of witnesses and determines whether in resolving conflicts in the

evidence, the jury clearly lost its way and created such a manifest miscarriage of justice

that the conviction must be reversed and a new trial ordered. The discretionary power to

grant a new trial should be exercised only in the exceptional case in which the evidence



                                              20

Case No. 2022-T-0002
weighs heavily against the conviction.” Id. at 387, quoting State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶76} The trier of fact is the sole judge of the weight of the evidence and the

credibility of the witnesses. State v. Landingham, 11th Dist. Lake No. 2020-L-103, 2021-

Ohio-4258, ¶ 22, quoting State v. Antill, 176 Ohio St. 61, 67, 197 N.E.2d 548 (1964). The

trier of fact may believe or disbelieve any witness in whole or in part, considering the

demeanor of the witness and the manner in which a witness testifies, the interest, if any

of the outcome of the case and the connection with the prosecution or the defendant. Id.,

quoting Antil at 67. This court, engaging in the limited weighing of the evidence introduced

at trial, must defer to the weight and factual findings made by the jury. State v. Brown,

11th Dist. Trumbull No. 2002-T-0077, 2003-Ohio-7183, ¶ 52, citing Thompkins at 390 and

State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967), paragraph two of the

syllabus.

       {¶77} A finding that a judgment is supported by the manifest weight of the

evidence necessarily means the judgment is supported by sufficient evidence. State v.

Arcaro, 11th Dist. Ashtabula No. 2012-A-0028, 2013-Ohio-1842, ¶ 32.

       {¶78} In this case, appellant was convicted of Rape in violation of R.C.

2907.02(A)(1)(c) which provides that:

       No person shall engage in sexual conduct with another who is not
       the spouse of the offender or who is the spouse of the offender but
       is living separate and apart from the offender, when any of the
       following applies:

       ***
       (c) The other person's ability to resist or consent is substantially
       impaired because of a mental or physical condition or because of
       advanced age, and the offender knows or has reasonable cause to
       believe that the other person's ability to resist or consent is
                                            21

Case No. 2022-T-0002
       substantially impaired because of a mental or physical condition or
       because of advanced age.

       R.C. 2907.01(A) defines “sexual conduct” as:

       vaginal intercourse between a male and female; anal intercourse,
       fellatio, and cunnilingus between persons regardless of sex; and,
       without privilege to do so, the insertion, however slight, of any part of
       the body or any instrument, apparatus, or other object into the
       vaginal or anal opening of another. Penetration, however slight, is
       sufficient to complete vaginal or anal intercourse.

       {¶79} We must therefore determine whether the jury lost its way and created a

manifest miscarriage of justice in finding appellant guilty of Rape under R.C. 2907.02. To

do so, we will address each of appellant’s arguments in turn.

DNA Evidence:

       {¶80} The State presented evidence through Miller, its DNA expert, that

appellant’s DNA was present in the rape kit samples. Miller’s testimony did not “confirm”

that appellant’s sperm was present in Gadd’s vaginal or anal samples. However, Miller

stated that he conducted a presumptive test which indicated the presence of semen in

the tested samples. Miller said that after conducting the presumptive test, that he

completed a differential extraction which separates sperm cells from the sample. He

tested that “sperm fraction” sample and concluded that appellant’s DNA was present in

the sample. Although Miller could not “confirm” that appellant’s sperm was present, he

said that it would be difficult to think of any other possible explanation.

       {¶81} Further, Miller did confirm that appellant’s DNA was present in both the anal

and vaginal samples. Importantly, ejaculation is not necessary to complete the crime of

rape. It hardly matters whether appellant’s sperm was present when his DNA was found

in the vaginal and anal samples because that alone demonstrates that appellant engaged

                                              22

Case No. 2022-T-0002
in vaginal and anal sexual intercourse with Gadd. This alone is demonstrative that

appellant engaged in sexual conduct with Gadd.

Gadd’s Lack of Memory and Gadd’s Lack of Physical Injury:

       {¶82} Next, appellant argues that Gadd’s lack of memory and lack of physical

trauma precludes finding that she was sexually assaulted. Despite Gadd’s lack of

memory, the State presented significant circumstantial evidence that appellant engaged

in sexual conduct with Gadd while she was unconscious. Such evidence included

appellant not wearing a shirt as he left Gadd’s room and Gadd’s physical discomfort when

she woke. Further, the State presented direct evidence of sexual conduct because a DNA

profile consistent with appellant was present in the samples recovered from Gadd. Gadd’s

lack of memory demonstrated her inability to resist or consent. Multiple witnesses attested

to her diminished state. That diminished state, coupled with the DNA profile consistent

with appellant’s in the vaginal and anal samples, is strong evidence that appellant

engaged in sexual conduct with Gadd when he had reasonable cause to believe that she

could not resist or consent.

       {¶83} As to physical injury, the State presented evidence from registered nurse

Barbara Turner that physical injury is uncommon in cases of drug-facilitated sexual

assault. Gadd testified that she woke up with rectal pain and other witnesses noted that

she appeared uncomfortable lying on her back. A.V. noticed red discoloration in the water

when showering Gadd. While Gadd’s sexual assault examination did not indicate any

visible physical injury, the report did note that Gadd was complaining of rectal tenderness.

In light of the other evidence in this case, the lack of physical injury does not demonstrate

a lack of evidence of sexual assault.

                                             23

Case No. 2022-T-0002
Drug-Facilitated Sexual Assault:

       {¶84} The State presented a case dependent on drug-facilitated sexual assault.

However, appellant’s argument is that the State did not put forth evidence to support this

theory. Although the State suggested that appellant may have drugged Gadd’s drink, the

State’s theory of the case did not necessarily depend on proof that appellant drugged

Gadd or that Gadd had drugs in her system. Instead, the State presented clear evidence

that Gadd’s ability to resist or consent had been substantially impaired because of her

physical condition. The Ohio Supreme Court has held that a “condition” under R.C.

2907.02(A)(1)(C) is “something that affects the victim independently” and need not be a

condition caused by the accused.      State v. Horn, 159 Ohio St.3d 539, 2020-Ohio-960,

152 N.E.3d 241, ¶ 10.

       {¶85} Whether as the result of alcohol consumption or an illicit drug placed in her

drink, Gadd testified that she remembers very little after she drank half of the drink

appellant prepared for her. She said that she became violently ill, vomited, defecated,

and lost the ability to stand. Other witnesses confirmed this. A.V. and Benetis both

described Gadd’s condition as being “out of it” and Benetis did not believe Gadd’s

condition was consistent with the number of drinks Gadd had consumed. Benetis said

that Gadd could barely communicate. Multiple witnesses, including appellant, indicated

that Gadd had trouble standing or walking. Heidi testified that Gadd’s level of

drunkenness was a “nine” on a scale of “ten”, but she was unable to describe what

additional factors would constitute a “ten.”

       {¶86} Further, appellant himself acknowledged that Gadd’s ability to consent or

resist had been substantially impaired and that impairment continued throughout the

                                               24

Case No. 2022-T-0002
night. Therefore, appellant had reasonable cause to believe that Gadd’s ability to resist

or consent was substantially impaired. Whether that impairment was the result of alcohol

or drugs, appellant knew that Gadd’s physical condition rendered her unable to resist or

consent.

Appellant’s lack of memory:

       {¶87} Appellant’s testimony at trial was that after he brought Gadd into her room,

he passed out on the floor. Appellant claimed that he could not remember having sex with

Gadd. He was unable to deny that he raped Gadd and said that “[a]nything is possible.”

       {¶88} However, during his recorded interview, appellant had a clear and articulate

recollection from the night. His recorded statement to Detective Shuster did not indicate

any gaps or lapses in memory and he did not say that he blacked out at any point.

       {¶89} It is compelling evidence that appellant’s testimony was so vague and that

he insisted that he could not recall having sex with Gadd when he previously had

seemingly clear recollection.

Lack of Witnesses to sexual encounter:

       {¶90} Although no witness could testify that a sexual encounter took place much

less that appellant sexually assaulted Gadd, this lack of witness testimony does not

render appellant’s conviction against the manifest weight of the evidence. John and

Cheyanne Grove testified that they saw appellant in the house without a shirt, shoes, or

socks on. A.V. said that appellant was in Gadd’s room for 15-20 minutes and that he

came out without a shirt, shoes, or socks. Gadd testified that she woke up with rectal pain

and other witnesses noted that she appeared uncomfortable lying on her back. A.V.

noticed red discoloration in the water when showering Gadd. Finally, as discussed above,

                                            25

Case No. 2022-T-0002
the DNA consistent with appellant’s profile was evidence that he engaged in sexual

conduct with Gadd.

         {¶91} In viewing the evidence in a light most favorable to the State, there was

sufficient evidence to convict appellant of engaging in sexual conduct with Gadd when

appellant had reasonable cause to believe that Gadd’s ability to resist was substantially

impaired because of a then existing physical condition. Further, the greater amount of

credible evidence supports appellant’s conviction. The State was entitled to its verdict.

This is not the exceptional case in which the evidence weighs heavily against conviction.

         {¶92} Accordingly, appellant’s second and third assignments of error are without

merit.

         {¶93} Appellant’s fourth assignment of error states:

         {¶94} “[4.] As amended by the Reagan Tokes Act, the Revised Code’s sentences

for qualifying felonies violates the constitutions of the United State and the State of Ohio.”

         {¶95} In this assignment of error, appellant challenges the constitutionality of R.C.

2967.271, the Reagan Tokes Law. Based on this District’s recent holdings in State v.

Reffitt, 11th Dist. Lake Case No. 2021-L-129, 2022-Ohio-3371, and State v. Joyce, 11th

Dist. Lake Case No. 2021-L-006, 2022-Ohio-3370, the challenges that appellant

advances against the constitutionality of the Reagan Tokes Law have previously been

overruled. Appellant does not advance any novel argument left unaddressed by our prior

decisions.

         {¶96} Pursuant to the above authorities, appellant’s challenges to the

constitutionality of the Reagan Tokes Law are overruled.

         {¶97} Accordingly, appellant’s fourth assignment of error is without merit.

                                              26

Case No. 2022-T-0002
      {¶98} For the foregoing reasons, the judgment of the Trumbull County Court of

Common Pleas is affirmed.



THOMAS R. WRIGHT, P.J.,

MARY JANE TRAPP, J.,

concur.




                                        27

Case No. 2022-T-0002